               Case 4:19-cv-04073-JST Document 66 Filed 08/29/19 Page 1 of 3



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     Office of Immigration Litigation
 5   District Court Section
     EREZ REUVENI
 6   Assistant Director
 7   Office of Immigration Litigation
     District Court Section
 8   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 9   Tel: (202) 347-4293
10   Email: Erez.R.Reuveni@usdoj.gov
     PATRICK GLEN
11   Senior Litigation Counsel
12
13
14
                                UNITED STATES DISTRICT COURT
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17                                                  )       Civil Action No. 1:19-cv-04073-JST
      East Bay Sanctuary Covenant, et al.,          )
18
                                                    )
19          Plaintiffs,                             )       OPPOSITION TO PLAINTIFFS’
                                                    )       RENEWED MOTION FOR
20                                                  )       A NATIONWIDE INJUNCTION
      v.                                            )
21
                                                    )
22    William Barr, et al.,                         )
                                                    )
23          Defendants.                             )
24                                                  )

25
26
27
28

     ERRATA, OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
               Case 4:19-cv-04073-JST Document 66 Filed 08/29/19 Page 2 of 3




 1          Defendants hereby file a notice of errata to the “Opposition to Plaintiffs’ Renewed Motion
 2   for a Nationwide Injunction” (ECF 65). The filing includes an Exhibit B, titled “Court Action
 3   Related to the Interim File Regulation - 9th Circuit Injunction Update,” dated August 17, 2019.
 4   That exhibit was submitted in error. The correct Exhibit B should consist of two documents, (1)
 5   “Amended Guidance on the Interim Final Rule and the 9th Circuit Injunction,” dated August 20,
 6   2017, and (2) the originally “filed Court Action Related to the Interim File Regulation - 9th Circuit
 7   Injunction Update.” Both are attached to this filing.
 8          Defendants regret this error and respectfully request that the Court substitute the two
 9   documents attached to this filing for the document filed as Exhibit B (ECF 65-2) with Defendants
10   opposition to Plaintiffs’ renewed motion for a nationwide injunction (ECF 65).
11
                                                    Respectfully submitted,
12
13                                                  JOSEPH H. HUNT
                                                    Assistant Attorney General
14
                                                    SCOTT G. STEWART
15
                                                    Deputy Assistant Attorney General
16
                                                    WILLIAM C. PEACHEY
17                                                  Director
18
                                                By: /s/ Erez Reuveni
19                                                 EREZ REUVENI
                                                   Assistant Director
20                                                 U.S. Department of Justice
21                                                 Civil Division
                                                   Office of Immigration Litigation
22                                                 District Court Section
                                                   P.O. Box 868, Ben Franklin Station
23                                                 Washington, DC 20044
24                                                 Tel: (202) 347-4293
                                                   Email: Erez.R.Reuveni@usdoj.gov
25
                                                    PATRICK GLEN
26                                                  Senior Litigation Counsel
27
     Dated: August 29, 2019                         Attorneys for Defendants
28

     ERRATA, OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
                                                        1
               Case 4:19-cv-04073-JST Document 66 Filed 08/29/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on August 29, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                               By: /s/ Erez Reuveni
 7
                                                   Erez Reuveni
 8                                                 Assistant Director
                                                   United States Department of Justice
 9                                                 Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ERRATA, OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR A NATIONWIDE INJUNCTION
     East Bay Sanctuary Covenant v. Barr
     Case No. 1:19-cv-04073-JST
